58 N.Y.2d 1036 (1983)
John Harris, Appellant,
v.
Alcan Aluminum Corporation, Respondent.
Court of Appeals of the State of New York.
Decided March 24, 1983.
George C. Cooley for appellant.
Michael P. Daly for respondent.
Concur: Chief Judge COOKE and Judges JASEN, JONES, WACHTLER, FUCHSBERG and MEYER; Judge SIMONS taking no part.
On review of submissions pursuant to rule 500.2 (b) of the Rules of the Court of Appeals (22 NYCRR 500.2 [g]), order affirmed, with costs, for reasons stated in the memorandum of the Appellate Division (91 AD2d 830).